IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM RODNEY MANNING,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0419

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 15, 2017.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.